     Case 2:20-cv-01984-APG-DJA Document 84
                                         82 Filed 12/02/20
                                                  11/25/20 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendants Johnson &
     Johnson and Ethicon, Inc.
 7
 8                            UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   TAMARA J. TOWNSEND,                          Case No. 2:20-cv-01984-APG-DJA

11                         Plaintiff,
                                                  STIPULATION AND ORDER TO
12   vs.                                          EXTEND DEADLINE TO FILE
                                                  JOINT STATUS REPORT
13   ETHICON, INC.; and JOHNSON &
     JOHNSON,                                     (FIRST REQUEST)
14
                           Defendants.
15
16                   Plaintiff Tamara J. Townsend and Defendants Ethicon, Inc. and

17   Johnson & Johnson (collectively referred to as “the Parties”) stipulate to extend the

18   deadline to file the joint status report required by the Court’s November 26, 2020

19   Minute Order (ECF No. 78) for a period of 14 days, from November 26, 2020 to

20   December 9, 2020.

21                   The Parties request this extension because (1) the due date falls on the

22   Thanksgiving holiday and (2) due to counsel’s recent substitution into the case.

23   Additional time will permit the Parties to better inform the Court as to the prior

24

     2688022_1 17671.23                                                             Page 1 of 2
     Case 2:20-cv-01984-APG-DJA Document 84
                                         82 Filed 12/02/20
                                                  11/25/20 Page 2 of 2




 1   proceedings in this case during the MDL litigation and what outstanding issues

 2   remain to be resolved in this Court.

 3   AYLSTOCK WITKIN KREIS &                  KAEMPFER CROWELL
     OVERHOLTZ
 4
 5   /s/ Bryan Aylstock
     Bryan Aylstock                           Robert McCoy, No. 9121
 6   Daniel Thornburgh                        Sihomara L. Graves, No. 13239
     Brad Bradford                            1980 Festival Plaza Drive, Suite 650
 7   17 East Main Street                      Las Vegas, Nevada 89135
     Pensacola, Florida 32502
 8                                            Attorneys for Defendants Johnson &
     Attorneys for Plaintiff Tamara J.        Johnson and Ethicon, Inc.
 9   Townsend

10
                                            ORDER
11
                     IT IS SO ORDERED.
12
13
                                            UNITED STATES MAGISTRATE JUDGE
14
                                            DATED:       December 1, 2020
15
16
17

18
19
20

21
22
23
24

     2688022_1 17671.23                                                        Page 2 of 2
